—Judgment, Supreme *92Court, Bronx County (Dominic Massaro, J., at plea; Harold Silverman, J., at sentence), rendered March 22, 1996, convicting defendant, upon his pleas of guilty, of robbery in the first degree (seven counts), and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, unanimously affirmed.
Defendant’s waiver of his right to appeal was knowing, intelligent, and voluntary. The record establishes that defendant waived his right to appeal as a condition of the plea bargain (see, People v Aponte, 212 AD2d 157). Accordingly, review of defendant’s challenge to his sentence on the ground of excessiveness is foreclosed (People v Hidalgo, 91 NY2d 733). Moreover, were we to review the issue, we would find that the sentence is in no way excessive. Concur — Lerner, P. J., Ellerin, Andrias and Saxe, JJ.